Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 1-17 received on 3/25/2020 have been examined, of which claims 1, 9, 10 and 17 are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the Reference Signal Received Power (RSRP)”, which has lack of antecedent basis in the claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12, 21-24, 26, 35-37, 47-48 and 25 respectively of U.S. Patent No. 10194402 (parent application 14441479). Although the claims at issue are not identical, they are not patentably distinct from each other. Instant application claim 1 recites applying different values to parameter for radio link failure detection, while the claim 1 of parent claim recites applying different value to parameter selected from radio link monitoring, radio link failure detection or radio link failure recovery parameters. Further, claim 10 of parent application recites the specific option of radio link failure detection as recited in instant application claim 1. Thus, the claim 1 and 10 of parent application both anticipate the claim 1 of instant application. Further mapping of the claims for double patenting is shown in the table below. 

Instant application 16829863
Patent application 10194402

      determining whether a wireless device is to operate in a long range extension mode or a normal mode where the long range extension mode is a mode of operation in which the wireless device is configured to maintain communication with the base station of the cellular communications network over an extended coverage range as compared to a coverage range over which the wireless device is configured to maintain communication with the base station of the cellular communications network in the normal mode of operation; and 
      applying different values for at least one parameter utilized by the wireless device for radio link failure detection depending on whether the wireless 



      wherein the base station determines that the wireless device is to operate in the long range extension mode in response to a request from the cellular communications network and sends a request causing the wireless device to apply, for each parameter of the at least one parameter, a modified value for the long range extension mode that is different than that which would be applied for the normal mode of operation.

      determining whether a wireless device is to operate in a long range extension mode or a normal mode where the long range extension mode is a mode of operation in which the wireless device is configured to maintain communication with the base station of the cellular communications network over an extended coverage range as compared to a coverage range over which the wireless device is configured to maintain communication with the base station of the cellular communications network in the normal mode of operation; and 
      applying different values for at least one parameter selected from a group consisting of: one or more radio link monitoring parameters, one or more radio link failure detection parameters, and one or more radio link failure recovery parameters depending on whether the wireless device is to operate in the long range extension mode or the normal mode, 
      wherein the base station determines that the wireless device is to operate in the long range extension mode in response to a request from the cellular communications network and sends a request causing the wireless device to apply, for each parameter of the at least one parameter, a modified value for the long range extension mode that is different than that which would be applied for the normal mode of operation.

10. The method of claim 1 wherein the at least one parameter comprises at least one parameter utilized by the wireless device for radio link failure detection.

11. The method of claim 10 wherein the at least one parameter utilized by the wireless device for radio link failure detection comprises N310, and the modified value for N310 is greater than 20.
3. The method of claim 2, wherein the modified value for N310 is greater than 20.
11. The method of claim 10 wherein the at least one parameter utilized by the wireless device for radio link failure detection comprises N310, and the modified value for N310 is greater than 20.
4. The method of claim 1, wherein the at least one parameter utilized by the wireless device for radio link failure detection comprises T310.
12. The method of claim 10 wherein the at least one parameter utilized by the wireless device for radio link failure detection comprises T310, and the modified value for T310 is greater than 2000 milliseconds.
5. The method of claim 4, wherein the modified value for T310 is greater than 2000 milliseconds.
12. The method of claim 10 wherein the at least one parameter utilized by the wireless device for radio link failure detection comprises T310, and the 

21
7
22
8
23
9. A base station for operation in a cellular communications network, comprising: 
      a wireless interface; and 
      one or more control and processing circuits associated with the wireless interface and configured to: 
      determine whether a wireless device is to operate in a long range extension mode or a normal mode where the long range extension mode is a mode of operation in which the wireless device is configured to maintain communication with the base station of the cellular communications network over an extended coverage range as compared to a coverage range over which the wireless device is 
      apply different values for at least one parameter utilized by the wireless device for radio link failure detection depending on whether the wireless device is to operate in the long range extension mode or the normal mode, 


      wherein the base station determines that the wireless device is to operate in the long range extension mode in response to a request from the cellular communications network and sends a request causing the wireless device to apply, for each parameter of the at least one parameter, a modified value for the long range extension mode that is different than that which would be 

      a wireless interface; and 
      one or more control and processing circuits associated with the wireless interface and configured to: 
      determine whether a wireless device is to operate in a long range extension mode or a normal mode where the long range extension mode is a mode of operation in which the wireless device is configured to maintain communication with the base station of the cellular communications network over an extended coverage range as compared to a coverage range over which the wireless device is 
      apply different values for at least one parameter selected from a group consisting of: radio link monitoring, radio link failure detection, and radio link failure recovery depending on whether the wireless device is to operate in the long range extension mode or the normal mode, 
      wherein the base station determines that the wireless device is to operate in the long range extension mode in response to a request from the cellular communications network and sends a request causing the wireless device to apply, for each parameter of the at least one parameter, a modified value for the long range extension mode that is different than that which would be 

      determining whether the wireless device is to operate in a long range extension mode or a normal mode where the long range extension mode is a mode of operation in which the wireless device is configured to maintain communication with a base station of the cellular communications network over an extended coverage range as compared to a coverage range over which the wireless device is configured to maintain communication with the base station of the cellular communications network in the normal mode of operation; and 
      applying different values for at least one parameter utilized by the wireless device for radio link failure detection 



      the wireless device determines that it is to operate in the long range extension mode in response to a request from the cellular communications network; and 
      applying the different values comprises applying, for each parameter of the at least one parameter, a modified value for the long range extension mode that is different than that which would be applied for the normal mode of operation.

       determining whether the wireless device is to operate in a long range extension mode or a normal mode where the long range extension mode is a mode of operation in which the wireless device is configured to maintain communication with a base station of the cellular communications network over an extended coverage range as compared to a coverage range over which the wireless device is configured to maintain communication with the base station of the cellular communications network in the normal mode of operation; and 
      applying different values for at least one parameter selected from a group consisting of: one or more radio link monitoring parameters, one or more radio link failure detection parameters, and one or more radio link failure recovery parameters depending on whether the wireless device is to operate in the long range extension mode or the normal mode, wherein: 
       the wireless device determines that it is to operate in the long range extension mode in response to a request from the cellular communications network; and 
      applying the different values comprises applying, for each parameter of the at least one parameter, a modified value for the long range extension mode that is different than that which would be applied for the normal mode of operation.

35. The method of claim 26 wherein the at least one parameter comprises at least one parameter utilized by the 

36. The method of claim 35 wherein the at least one parameter utilized by the wireless device for radio link failure detection comprises N310, and the modified value for N310 is greater than 20.
12. The method of claim 11, wherein the modified value for N310 is greater than 20.
36. The method of claim 35 wherein the at least one parameter utilized by the wireless device for radio link failure detection comprises N310, and the modified value for N310 is greater than 20.
13. The method of claim 10, wherein the at least one parameter utilized by the wireless device for radio link failure detection comprises T310.
37. The method of claim 35 wherein the at least one parameter utilized by the wireless device for radio link failure detection comprises T310, and the modified value for T310 is greater than 2000 milliseconds.
14. The method of claim 13, wherein the modified value for T310 is greater than 2000 milliseconds.
37. The method of claim 35 wherein the at least one parameter utilized by the wireless device for radio link failure detection comprises T310, and the modified value for T310 is greater than 2000 milliseconds.

47
16
48
17. A wireless device for operation in a cellular communications network, comprising: 
      a wireless interface; and 
      one or more control and processing circuits associated with the wireless interface and configured to: 
      determine whether the wireless device is to operate in a long range extension mode or a normal mode where the long range extension mode is a mode of operation in which the wireless device is configured to maintain communication with a base station of the cellular communications network over an coverage extended range as compared to a coverage range over which the wireless device is 
    apply different values for at least one parameter utilized by the wireless device for radio link failure detection depending on whether the wireless device is to operate in the long range extension mode or the normal mode, wherein: 

      the wireless device determines that it is to operate in the long range extension mode in response to a request from the cellular communications network; and 
      being configured to apply the different values comprises being configured to apply, for each parameter of the at least one parameter, a modified value for the long range extension mode that is different than 

      a wireless interface; and 
      one or more control and processing circuits associated with the wireless interface and configured to: 
     determine whether the wireless device is to operate in a long range extension mode or a normal mode where the long range extension mode is a mode of operation in which the wireless device is configured to maintain communication with a base station of the cellular communications network over an extended coverage range as compared to a coverage range over which the wireless device is 
      apply different values for at least one parameter selected from a group consisting of: radio link monitoring, radio link failure detection, and radio link failure recovery depending on whether the wireless device is to operate in the long range extension mode or the normal mode, wherein: 
      the wireless device determines that it is to operate in the long range extension mode in response to a request from the cellular communications network; and 
      being configured to apply the different values comprises being configured to apply, for each parameter of the at least one parameter, a modified value for the long range extension mode that is different than 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/4/2021